Citation Nr: 0914666	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-12 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional left eye disability as caused by VA 
hospitalization or medical or surgical treatment of the left 
eye in February 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from February 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision 
that denied compensation under 38 U.S.C.A. § 1151 for 
additional left eye disability as caused by VA 
hospitalization or medical or surgical treatment of the left 
eye in February 2002.  


FINDING OF FACT

The competent evidence of record demonstrates that the 
Veteran has additional disability of a left eye lamellar 
macular hole with decreased vision that is caused by an 
unforeseen event during VA hospitalization, surgical, or 
medical treatment in February 2002.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for a left eye lamellar macular hole with decreased 
vision as caused by VA hospitalization, surgical, or medical 
treatment of the left eye in February 2002, have been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.361, 17.32 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   In light of 
the fully favorable decision as to the issue of entitlement 
to compensation under 38 U.S.C.A. § 1151 for additional 
disability of a left eye lamellar macular hole with decreased 
vision as caused by VA hospitalization or medical or surgical 
treatment of the left eye in February 2002, the Board finds 
that no further discussion of VCAA compliance is warranted.  

Compensation for Additional Left Eye Disability under 38 
U.S.C.A. § 1151

The Veteran contends that, following February 2002 cataract 
surgery on his left eye, he experienced additional left eye 
disability of a lamellar macular hole with decreased vision.  
Through his representative, the Veteran contends that the 
lamellar macular hole with decreased vision was an additional 
disability that he did not have prior to the VA surgery in 
February 2002, and that such condition was not the expected 
outcome of the surgery.  

Because the appellant's claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:  

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  (emphasis added).  

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately. 38 C.F.R. § 3.361(b).  Claims 
based on additional disability due to hospital care, medical 
or surgical treatment, or examination must meet the causation 
requirements of 38 C.F.R. § 3.361(b) and 
38 C.F.R. § 3.361(d)(1) (informed consent) or 38 C.F.R. 
§ 3.361(d)(2) (unforeseen event). 38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent. To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).  

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2006).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2008).  

After a review of the evidence in this case, the Board finds 
that the weight of the competent evidence of record is at 
least in relative equipoise on the question of whether the 
Veteran has additional disability of a left eye lamellar 
macular hole with decreased vision that is caused by an 
unforeseen event during VA hospitalization, surgical, or 
medical treatment in February 2002.  

A February 2002 VA treatment entry noted that the Veteran had 
glaucoma with a left eye cataract.  He stated that he had the 
cataract for the past year and that his left eye vision was 
getting progressively cloudy.  The impression was left eye 
cataract.  It was noted that left eye cataract surgery was 
scheduled later in February.  

A February 2002 VA preoperative note related preoperative 
diagnoses of a cataract of the left eye and glaucoma of the 
left eye.  The February 2002 VA operative report noted that 
the risk and benefits of the surgery were discussed in detail 
with the Veteran and that such covered bleeding, infection, 
decreased postoperative eye pressure, retinal detachment, as 
well as loss of vision and blindness.  It was noted that the 
Veteran understood the risks and benefits of the surgery 
clearly and signed an informed consent, although the claims 
file does not include a copy of the actual consent form 
signed by the Veteran.

In February 2002, the Veteran underwent a trabeculectomy with 
Mitomycin C, of the left eye; extracapsular cataract 
extraction with intraocular lens implantation of the left 
eye; and an anterior vitrectomy of the left eye.  The 
postoperative diagnoses were uncontrolled glaucoma of the 
left eye and visually significant left eye cataract.  It was 
noted that the Veteran tolerated the procedure well and that 
he left the room in good condition.  

A February 2002 private treatment entry from University Eye 
Associates, P.C., noted that the Veteran was status post 
planned extracapsular cataract extraction/intraocular lens at 
a VA facility.  It was reported that the Veteran was referred 
for evaluation of lens material remaining in the vitreous.  
The Veteran complained that it was tender to the touch.  The 
diagnoses included retained nucleus left eye; status post 
cataract extraction/intraocular lens; and uveitis of the left 
eye.  

A March 2001 operative report from Detroit Medical Center, 
Hutzel Hospital, noted that, after informed consent was 
obtained, the Veteran was brought to the operating room and 
given intravenous sedation.  It was reported that the Veteran 
had undergone cataract surgery at a VA hospital and that he 
experienced loss of lens nucleus and cortical particles into 
the vitreous cavity and that such was associated with 
uveitis.  It was also reported that all risks, benefits, 
alternatives, and complications of the procedure were 
discussed with the Veteran and his family preoperatively.  
The Veteran underwent a pars plana vitrectomy and a pars 
plana lensectomy of the all of the left eye.  The operative 
report indicated, in part, that there was a posterior 
vitreous detachment and that after removal of the vitreous, 
the large particle of the lens, which was approximately half 
of the lens, was removed with the fragmentome.  It was noted 
that after complete removal of lens particles and vitreous, 
inspection of the retina revealed a normal optic never, major 
retinal vessels, and macular.  

The March 2001 operative report indicated that there was some 
hemorrhage on the superior portion of the macular where the 
lens had been preoperatively, but that there did not appear 
to be any underlying breaks.  It was reported that the 
periphery was normal.  The operative report indicated that 
the retina was detached from 3 o'clock and 11 o'clock and 
that the macula was off.  It was noted that there was a flap 
tear at 10:30 in the extreme periphery.  After further 
procedures, the operative report indicated that the Veteran 
tolerated the retinal reattachment operation well.  The 
postoperative diagnoses were dislocated lens particles and 
uveitis of all of the left eye.  

Subsequent private and VA treatment records show that the 
Veteran continued to receive treatment for variously 
diagnosed left eye problems.  

A November 2004 VA eye examination report noted that the 
Veteran was seen to evaluate his claim of visual loss from 
eye surgery on the left eye.  The VA examiner discussed the 
Veteran's medical history, as to his eyes, in detail.  The VA 
examiner reported that the Veteran's past ocular history was 
significant for a cataract extraction with an anterior 
chamber intraocular lens implantation in the right eye 
approximately twenty to thirty years earlier.  The VA 
examiner indicated that the Veteran underwent a triple 
surgery on the left eye in February 2002 which included a 
trabeculectomy, cataract extraction, and a posterior chamber 
intraocular lens implantation.  It was noted that, at time of 
the surgery, the Veteran had retained lens material in the 
left eye, that is, the cataract could not be removed 
completely.  The VA examiner noted that because of this the 
Veteran had been referred to an eye institute where he 
underwent a pars plana vitrectomy with removal of the 
retained cataract lens material in March 20002.  

The VA examiner in November 2004 wrote that a review of the 
Veteran's eye examination records at a VA facility showed 
that his best corrected visual acuity in 12/02 was 20/60 in 
the right eye and 20/30 in the left eye for distance.  It was 
noted that in addition to the above history, the Veteran also 
had chronic open-angle glaucoma in both the eyes for many 
years and that he had been on medication for both eyes.  The 
VA examiner related that the Veteran had also undergone 
multiple visual field examinations done in both eyes for his 
glaucoma.  It was noted that the last visual field 
examination performed in March 2004 showed a very significant 
superior arcuate visual field defect in both the eyes which, 
however, appeared to be sparing the central vision.  The VA 
examiner wrote that the Veteran did not give any history of 
eye trauma.  The VA examiner indicated that at the time of 
the examination, the Veteran was using Pred Forte eye drops 
and Acular eye drops.  It was noted that the Veteran was also 
using Timoptic at bedtime.  

As to an assessment, the November 2004 VA examiner indicated 
that the Veteran had pseudophakia, that is, cataract 
extraction with intraocular lens placement in both of the 
eyes.  The VA examiner wrote that, in the right eye, such was 
performed approximately twenty to thirty years earlier.  It 
was noted that the Veteran had better vision in the left eye 
than in the right eye.  The VA examiner reported that, during 
the surgery for the left eye, the Veteran had retained lens 
material which could happen in a few instances during 
cataract surgery.  The VA examiner indicated that the 
Veteran's lens fragments were subsequently removed with doing 
another surgery at an eye institute.  The VA examiner wrote 
that it was evident from the Veteran's old records that he 
had some swelling at the back of the eye, namely, cystoid 
macula edema.  The VA examiner remarked that such condition 
was, again, noted in some eyes following a cataract surgery, 
but more if there was evidence of inflammation or retained 
lens material after cataract surgery.  The VA examiner 
indicated that it was possible that the continued presence of 
the cystoid macular edema could have led to the Veteran's 
other current conditions, namely, a lamellar macular hole.  

The November 2004 VA examiner reported that the lamellar 
macular hole in the Veteran's left eye was not evidenced 
clinically; however, he noted that the Veteran did undergo 
some testing at a private health system in January 2004 as 
well as the eye institute in November 2004.  It was noted 
that the test was the ocular coherence tomography and that it 
showed evidence of a lamellar macular hole in the left eye.  
The VA examiner indicated that the lamellar macular hole 
could be contributing to the visual acuity of 20/40 in the 
left eye.  

The VA examiner indicated that, in summary, the Veteran did 
have 20/40 vision in the left eye, most probably from the 
lamellar macular hole.  The VA examiner wrote that the 
peripheral visual field loss in the superior half was due to 
the Veteran's chronic open-angle glaucoma.  The VA examiner 
commented that the lamellar macular hole in the left eye 
could be from cystoid macular edema consequent to the 
Veteran's surgery in the left eye.  The VA examiner indicated 
that, although the cystoid macular edema and lamellar macular 
hole were an unexpected outcome of cataract surgery, such 
entities were known to occur during and after uncomplicated 
cataract surgery also.  

The evidence shows that in February 2002, the Veteran 
underwent a trabeculectomy with Mitomycin C, of the left eye; 
extracapsular cataract extraction with intraocular lens 
implantation of the left eye; and an anterior vitrectomy of 
the left eye, at a VA facility.  The postoperative diagnoses 
were glaucoma, uncontrolled, left eye, and visually 
significant left eye cataract.  The February 2002 VA 
operative report noted that the risk and benefits of the 
surgery were discussed in detail with the Veteran and that 
such covered bleeding, infection, decreased postoperative eye 
pressure, retinal detachment, as well as loss of vision and 
blindness.  The operative report did not specifically refer 
to other complications such as retained lens material, 
cystoid macular edema or swelling, and a lamellar macular 
hole.  The claims file does not include a copy of the actual 
consent form signed by the Veteran.  

The November 2004 VA eye examination report reflects a review 
of the claims file and an examination of the Veteran.  The VA 
examiner specifically indicated that during the February 2002 
surgery for the left eye, the Veteran had retained lens 
material which could happen in a few instances during 
cataract surgery.  The VA examiner noted that the Veteran's 
lens fragments were subsequently removed with doing another 
surgery at an eye institute.  The VA examiner wrote that it 
was evident from the Veteran's old records that he had some 
swelling at the back of the eye, namely, cystoid macula 
edema.  The VA examiner remarked that such condition was, 
again, noted in some eyes following a cataract surgery, but 
more if there was evidence of inflammation or retained lens 
material after cataract surgery.  The VA examiner 
specifically indicated that it was possible that the 
continued presence of the cystoid macular edema could have 
led to the Veteran's other current conditions, namely, a 
lamellar macular hole.  The VA examiner also wrote that the 
Veteran did have 20/40 vision in the left eye, most probably 
from the lamellar macular hole.  The examiner further 
commented that the lamellar macular hole in the left eye 
could be from cystoid macular edema consequent to the 
Veteran's surgery in the left eye.  The examiner remarked 
that although the cystoid macular edema and lamellar macular 
hole were an unexpected outcome of cataract surgery, such 
entities were known to occur during and after uncomplicated 
cataract surgery also.  

The VA examiner's November 2004 opinion is favorable to the 
Veteran's claim.  On the question of whether the Veteran had 
additional disability following the February 2002 VA surgery, 
the VA examiner indicated that, because of the retained lens 
material, which was only expected to happen in a few cataract 
surgeries, the Veteran subsequently developed cystoid macular 
edema that could have led to the lamellar macular hole.  The 
VA examiner also opined that the lamellar macular hole could 
be contributing to the 20/40 visual acuity in the Veteran's 
left eye.  

Additionally, on the question of whether the additional 
disability of a lamellar macular hole with decreased vision 
was an event not reasonably foreseeable during VA 
hospitalization, surgical, or medical treatment, the VA 
examiner indicated that the lamellar macular hole (and the 
resulting decreased vision) were an unexpected outcome of 
cataract surgery.  The Board notes that the evidence does not 
show that a lamellar macular hole was one of the reasonably 
foreseeable risks, complications, or side effects of the 
February 2002 cataract surgery.  The evidence also does not 
specifically show that the Veteran was specifically informed 
of the risks - namely, retained lens material, macular edema 
or swelling, or lamellar macular hole - prior to the VA 
cataract surgery in February 2002.  For these reasons, the 
Board finds that weight of the competent medical evidence of 
record is at least in relative equipoise on the question of 
whether the Veteran has additional disability of a left eye 
lamellar macular hole with decreased vision that was caused 
by VA hospitalization or medical or surgical treatment of the 
left eye (cataract and glaucoma) in February 2002.

After a review of the evidence, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
competent evidence of record demonstrates that the Veteran 
has additional disability of a left eye lamellar macular hole 
with decreased vision that was caused by an unforeseen event 
during VA hospitalization, surgical, or medical treatment of 
the left eye in February 2002.  For these reasons, the Board 
finds that the criteria for entitlement to compensation under 
the provisions of 
38 U.S.C.A. § 1151 for a left eye lamellar macular hole with 
decreased vision, as caused by VA hospitalization or medical 
or surgical treatment of the left eye in February 2002, have 
been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability of a left eye lamellar macular hole with decreased 
vision as caused by VA hospitalization, surgical, or medical 
treatment of the left eye in February 2002, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


